DETAILED ACTION
Claims 1-29 are pending in this application. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment dated March 28, 2022 has been entered.  Claims 1-2, 9-11, 17-18, 20, 22-23, 25-26, and 29 have been amended.  In view of the amendments to the claims, the 35 USC §112 rejections are withdrawn.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-29 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Regarding claims 1-29, under Step 2A claims 1-29 recite a judicial exception (abstract idea) that is not integrated into a practical application and does not provide significantly more. 

Under Step 2A (prong 1), and taking claim 1 as representative, claim 1 recites: A system to modify a customized cosmetic product, wherein the system is configured to be capable of: a. specifying a customized cosmetic product for a user using by a known search key comprised of at least one search component, wherein the known search key is associated with the user and the at least one search component comprises user data including data relating to one or more of the user’s skin color, tone, and skin undertone, wherein the user data is submitted to the system from a device comprising an optical sensor and an application for submitting the user data and to the system; b. submitting updated user data to the system using the application on the device to modify the at least one search component in the known search key to create a modified search key by displaying on the device for a user a complexion color map having an interactive selection thereon including the user data from the known search key, wherein the interactive selection includes one or more of skin color, tone, and skin undertone, and using the interactive selection of the complexion color map, a user making a selection to modify one or more of skin color, tone, and skin undertone on the complexion color map on the device having the optical sensor to update the user data, wherein the application submits updated user data to the system for updating the user data associated with the known search key to create the modified search key, the updated data is employed in the system to optimize the known search key and the modified search key, and the complexion color map includes data relating to one or more of skin color, tone, and skin undertone; and c. using the modified search key to produce a modified customized cosmetic product for the user based on the updated user data and to determine manufacturing instructions for the modified customized cosmetic product.    

                The above limitations that set forth a procedure for organizing human activity, such as by performing commercial interactions including marketing activity and business relations. This is because the claim recites the steps performed in order to customize a product. Accordingly, under step 2A (prong 1) the claim recites an abstract idea because the claim recites limitations that fall within the “Certain methods of organizing human activity” grouping of abstract ideas (see: 2019 Revised Patent Subject Matter Eligibility Guidance). 

Under Step 2A (prong 2), the abstract idea is not integrated into a practical application. Claim 1 recites additional elements including a device comprising an optical sensor.
These additional elements are not sufficient to integrate the abstract idea into a practical application.  This is because the additional elements of claim 1 are recited at a high level of generality (i.e. as generic computing hardware) such that they amount to nothing more than the mere instructions to implement or apply the abstract idea on generic computing hardware (or merely uses a computer as a tool to perform an abstract idea). Further, the additional elements do no more than generally link the use of a judicial exception to a particular technological environment or field of use (such as computers or computing networks). 
Secondly, the additional elements are insufficient to integrate the abstract idea into a practical application because the claim fails to (i) reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, (ii) implement the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, (iii) effect a transformation or reduction of a particular article to a different state or thing, or (iv) apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. 
In view of the above, under Step 2A (prong 2), claim 1 does not integrate the recited exception into a practical application (see again: 2019 Revised Patent Subject Matter Eligibility Guidance). 

Under Step 2B, examiners should evaluate additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). In this case, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Taken individually or as a whole the additional elements of claim 1 do not provide an inventive concept (i.e. they do not amount to “significantly more” than the exception itself). As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements used to perform the claimed process amount to no more than the mere instructions to apply the exception using a generic computer and/or no more than a general link to a technological environment. 
In view of the above, representative claim 1 does not provide an inventive concept (“significantly more”) under Step 2B, and is therefore ineligible for patenting. 

Dependent claims 2-17 recite limitations which are similarly directed to and elaborate on the judicial exception (abstract idea) of claim 1. Thus, each of claims 2-17 are held to recite a judicial exception under Step 2A (prong 1) for at least similar reasons as discussed above. 
Furthermore, claims 2-17 do not set forth further additional elements. Considered both individually and as a whole, claims 2-17 do not integrate the recited exception into a practical application for at least similar reasons as discussed above. 
Lastly, under step 2B, dependent claims 2-17 do not provide an inventive concept (i.e. they do not amount to “significantly more” than the exception itself). This is again because the claims merely apply the exception on generic computing hardware, generally link the exception to a technological environment, and append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. 
Claims 18-29 are parallel, i.e. recite similar concepts and elements, to claims 1-17, analyzed above, and the same rationale is applied.
In view of the above, claims 1-29 do not provide an inventive concept (“significantly more”) under Step 2B, and are therefore ineligible for patenting. 

	Response to Arguments
Applicant's arguments regarding the §101 rejection filed 3/28/2022 have been fully considered but they are not persuasive. Applicant argues that the amended limitations employ a specific device are therefore not directed to an abstract idea.  Applicant argues the claims “are not merely a way to organize human activity, but a way to accurately modify true color data in modifying customized cosmetic formulations using associated skin color, tone, and/or skin undertone data through a data drive complexion color map.”  However, the analysis requires determining whether there is an abstract idea recited in the claims and then determining whether the additional elements recited in the claims constitute significantly more than the abstract idea.  Applicant and the examiner agree that there is an abstract idea recited in the claims because stating that they are not merely a way to organize human activity acknowledges that they are a way to organize human activity.  Applicant’s own description of the claims is abstract. For example, “a complexion color map that incorporates one or more of skin color, tone, and undertone data from the system, including the user’s data, to enable a digital modification of customized cosmetic product associated with the user’s known search key and provide interactive selections to the user to modify the data through the map,” is abstract and can be performed by hand but for the instruction to perform it on a computer.   The amendments have recited an additional element in the form of a device comprising an optical sensor.  As shown above, this device is a generic computer recited at a high level of generality. And for the reasons stated above, this additional element is not sufficient to integrate the abstract idea into a practical application.  The examiner recommends reciting more additional elements, e.g. distinct hardware, which perform the respective steps.
Applicant’s arguments with respect to the prior art have been fully considered and are persuasive.  The §103 rejection of claims 1-29 has been withdrawn. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Dirksing et al., US Patent 6,856,861 B2, teaches an apparatus for providing personalized cosmetics.
Tuan et al., US Patent 9,442,973 B1, teaches associated cosmetic products to skin tone color.
Non-patent literature Li, Chen, Kun Zhou, and Stephen Lin. Proceedings of the IEEE Conference on Computer Vision and Pattern Recognition. 2015, teaches simulating makeup through physics-based manipulation of intrinsic image layers.

	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER B SEIBERT whose telephone number is (571)272-5549. The examiner can normally be reached Monday - Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Smith can be reached on 571-272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER B SEIBERT/Primary Examiner, Art Unit 3625